          Case 3:20-cv-05256-RAJ Document 35 Filed 03/23/21 Page 1 of 2




1
                                               THE HONORABLE JUDGE RICHARD A. JONES
2

3

4

5

6

7

8

9
                             UNITED STATES DISTRICT COURT
10                        WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
11
                                           )
12   JASON S. REEVE,                       ) Case No. C20-5256-RAJ
                                           )
13                   Plaintiff,            ) PROPOSED AGREED ORDER
                                           ) ON EAJA FEES
14   vs.                                   )
                                           )
15                                         )
     COMMISSIONER OF SOCIAL SECURITY, )
16
                                           )
17                   Defendant.            )
                                           )
18
            Based upon the Stipulation of the parties, the Equal Access to Justice Act (EAJA),
19

20   28 U.S.C. § 2412, and Plaintiff’s EAJA petition, it is hereby ORDERED that EAJA

21   attorney’s fees of $7,733.20 are awarded to Plaintiff pursuant to Astrue v. Ratliff, 130 U.S.

22   2521 (2010). If it is determined that Plaintiff’s EAJA fees are not subject to any offset
23   allowed under the Department of the Treasury’s Offset Program, then the check for EAJA
24
     fees shall be made payable to JEANETTE LAFFOON, based upon Plaintiff’s assignment
25
     PROPOSED AGREED ORDER ON EAJA FEES                              MADDOX & LAFFOON, P.S.
     - Page 1                                                        410-A South Capitol Way
                                                                     Olympia, WA. 98501
     [C20-5256-RAJ]                                                  (360) 786-8276
          Case 3:20-cv-05256-RAJ Document 35 Filed 03/23/21 Page 2 of 2




1    of these amounts to Plaintiff’s attorney. Any check for EAJA fees shall be mailed to

2    Plaintiff’s counsel, JEANETTE LAFFOON, at 410-A South Capitol Way, Olympia, WA
3    98501.
4
           Dated this the 23rd day of March, 2021.
5

6

7
                                                     A
                                                     The Honorable Richard A. Jones
8                                                    United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     PROPOSED AGREED ORDER ON EAJA FEES                            MADDOX & LAFFOON, P.S.
     - Page 2                                                      410-A South Capitol Way
                                                                   Olympia, WA. 98501
     [C20-5256-RAJ]                                                (360) 786-8276
